t c memo united_states tax_court janetta lee perry petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition for redetermination with this court on date some 3½ hours later that same day p filed a petition for bankruptcy with the u s bankruptcy court for the northern district of california thereafter r moved to dismiss the case in this court for lack of jurisdiction on the ground that the automatic_stay imposed by u s c sec_362 operated to bar the commencement of a case in this court held p filed her petition with this court before she filed her petition with the bankruptcy court and thus before the automatic_stay took effect accordingly p properly invoked this court’s jurisdiction held further r’s motion to dismiss will be denied janetta lee perry pro_se john chinnapongse for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that petitioner filed a petition for bankruptcy with the u s bankruptcy court for the northern district of california and is therefore precluded from filing a petition with this court by virtue of the automatic_stay provided by u s c sec_362 for reasons discussed hereinafter we shall deny respondent’s motion background the record reflects and or the parties do not dispute the following at the time that the petition was filed petitioner resided in the state of california by notice dated date respondent determined a deficiency in petitioner’s income_tax for of dollar_figure as well as a penalty for failure to timely file under sec_6651 of dollar_figure and a penalty for failure to timely pay under section a of dollar_figure see sec_6212 the notice specified as follows last date to petition_tax_court date see sec_6213 on date pincite p m edt petitioner filed a petition for redetermination with this court which petition served to commence the instant case see rule a later that same day pincite p m pdt petitioner filed a voluntary petition with the u s bankruptcy court for the northern district of california which petition served to commence a bankruptcy case under chapter of the bankruptcy code u s c thus petitioner’s bankruptcy petition was filed approximately 3½ hours after petitioner’s tax_court petition by a discharge of debtor and final decree dated date the bankruptcy court granted petitioner a discharge under u s c sec and closed the bankruptcy case discussion title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and the equitable distribution of her assets among her creditors see prevo v commissioner unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure t c h_r rept no pincite u s c c a n one element to achieving these objectives is the automatic_stay provided by u s c sec_362 which generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate prevo v commissioner t c pincite the filing of a bankruptcy petition invokes the automatic_stay which precludes the commencement or continuation of proceedings in this court u s c sec_362 see 135_tc_166 110_tc_271 481_br_69 bankr n d cal the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge see u s c sec_362 see also u s c sec_362 permitting relief from the automatic_stay upon order of the bankruptcy court cf sec_6213 petitioner filed her petition commencing the instant case with this court before she filed her petition with the bankruptcy court albeit by only a few hours because her case in this court was commenced before the automatic_stay came into effect the automatic_stay cannot serve to preclude its antecedent commencement see u s c sec_362 accordingly the petition filed herein was not filed in violation of the automatic_stay and petitioner properly invoked this court’s jurisdiction see 105_tc_387 although u s c sec_362 did not bar the commencement of proceedings in this court the continuation of proceedings in this court is generally stayed until as discussed above such time as the automatic_stay is either no longer in effect or is lifted by order of the bankruptcy court see u s c sec_362 d by order dated date the bankruptcy court granted petitioner a discharge and closed the bankruptcy case thus the automatic_stay terminated on that day see sawyer v commissioner tcmemo_2012_201 wl at n accordingly the automatic_stay does not serve to bar the continuation of petitioner’s case in this court and we shall not therefore issue any stay of proceedings on our own motion as we would otherwise do if the automatic_stay were still in effect to give effect to the foregoing an order denying respondent’s motion will be issued
